Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-19 are allowed.
The following is an examiner’s statement of reasons for allowance:

With respect to independent claim 1, The prior art teaches a luminance controlling unit comprising:
a luminance controller that controls luminance of a pixel array, the pixel array including pixels each including a current-driven self-luminescent element,
the luminance controller performing, on a basis of an image signal, a dynamic control of a duty ratio of a voltage pulse that is output by a first voltage source and a potential difference between the voltage pulse and a second voltage that is output by a second voltage source that is different from the first voltage source, the duty ratio being directed to controlling of light emission and light extinction of the current-driven self-luminescent element,
wherein the luminance controller causes, on the basis of the image signal, the potential difference to be less than a default potential difference, and causes the duty ratio to be greater than a default duty ratio,
wherein the default duty ratio is an initial duty ratio of the voltage pulse that is output by the first voltage source,
wherein, to perform the dynamic control of the duty ratio of the voltage pulse that is output


wherein the corrected duty ratio is the default duty ratio multiplied by a compensation factor. 

However, the prior, alone or in an obvious combination, does not teach the above limitation wherein the compensation factor is based on the default potential difference divided by a third potential difference, the default potential difference is between a default output voltage of the first
voltage source and a default output voltage of the second voltage source, and the third potential
difference is between a corrected output voltage of the first voltage source and the default output
voltage of the second voltage source, and
wherein the compensation factor is less than or equal to 100 divided by the default duty ratio.
The similar idea is embodied in the similar device of independent claim 7 and the corresponding method of claim 8. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597.  The examiner can normally be reached on M-F 9:00-5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625